DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-00-00269-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS




§
	APPEAL FROM THE 402ND


IN THE INTEREST OF L.R.S., R.J.S.
AND J.M.S.,§
	JUDICIAL DISTRICT COURT OF
MINOR CHILDREN


§
	WOOD COUNTY, TEXAS




PER CURIAM
 Appellant has filed a motion to dismiss the appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellant has met the requirements of Tex.
R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered November 28, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.












(DO NOT PUBLISH)